Citation Nr: 0534723	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertensive 
cardiovascular disease.  

2.  Entitlement to service connection for post traumatic 
stress disorder.

3.  Entitlement to service connection for a heart disorder 
due to tobacco use in service.  

4.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Lori A. Mosby, Attorney




WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran/appellant had active military service from June 
1956 to November 1967.  

This appeal arises from a February 1999 rating decision by 
the aforementioned VA Regional Office (RO).  It was perfected 
for appeal in November 1999, and the veteran appeared at a 
hearing conducted at the RO in February 2000.  The matter was 
remanded by the Board in June 2001 and July 2003.  

The issues regarding entitlement to service connection for 
hypertensive cardiovascular disease on the merits, and the 
remaining issues identified as on appeal are addressed in the 
Remand portion of this decision below.  These matters are 
Remanded to the RO through the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
hypertensive cardiovascular disease in a 1977 rating decision 
that became final.  

2.  Evidence added to the record since 1977, includes 
additional service medical records.  






CONCLUSION OF LAW

New and material evidence has been received and the claim for 
service connection for hypertensive cardiovascular disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a November 1977 rating decision, the RO denied service 
connection for hypertensive cardiovascular disease.  The 
veteran was provided notice of that rating decision, together 
with his rights regarding the appeal of an adverse decision.  
He did not file a notice of disagreement, and the rating 
decision then became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.  

The Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented or secured, and before the Board may reopen such 
a claim, it must so find.  See 38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

For claims filed prior to August 2001, new and material 
evidence means:

... evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  ...

38 C.F.R. § 3.156(a)(effective prior to August 29, 2001).

Further, new and material evidence can consist of a 
supplemental report from the service department, which 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the VA.  38 C.F.R. § 3.156(c).  

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In this case, the evidence of record at the time the 
veteran's original 1977 claim for service connection was 
denied, included enlistment service medical records that only 
dated from 1955.  Since then, numerous subsequent service 
medical records dating from the remainder of the veteran's 
time in service have been associated with the file.  Although 
these records were not directly received as a supplemental 
report from the service department, they had apparently been 
misplaced in another veteran's file many years ago and were 
only recently discovered, and associated with this veteran's 
file.  Since service medical records form the basis upon 
which rest all analyses of claims for service connection, and 
these also include elevated blood pressure readings, they 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and by themselves or in connection with evidence previously 
assembled are so significant that they must be considered in 
order to fairly decide the merits of the claim.  

Accordingly, new and material evidence has been submitted in 
this case, and the veteran's claim for service connection for 
hypertensive cardiovascular disease is reopened.  Although 
now reopened, this matter requires additional development 
before a final decision may be reached.  That development is 
addressed in the Remand below.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for hypertensive 
cardiovascular disease is reopened, and to this extent the 
appeal is granted.  

REMAND

One of the primary reasons the Board previously remanded this 
case, was to attempt to obtain the veteran's service medical 
records.  The RO has not been successful in these endeavors, 
but the veteran's representative advised in July 2003, that 
she discovered the veteran's service medical records at the 
Seattle, Washington RO in the claims file of a different 
veteran with the same last name, and with a similar Social 
Security number.  She subsequently submitted photo copies of 
the veteran's service medical records.  These appear to be 
the only post-1955 service medical records considered in this 
case.  

Given the obvious relevance of the veteran's service records, 
the claims file should reflect some communication between the 
RO from which this appeal originated, and the Seattle, 
Washington RO from which the veteran's service medical 
records were apparently obtained, to ensure any and all 
service records of the appellant are removed from the file of 
the person with the same last name and similar Social 
Security number as the appellant and associated with the 
appellant's claims file.  

The records obtained should then be reviewed to ascertain if 
any stressor described by the veteran, which provided a basis 
for his diagnosis of PTSD, is corroborated.  If not, 
additional development in the form of a request for 
information of the activities of the H&S Company, 3rd Shore 
Party Battalion for the period between November 1965 and 
December 1966 should be undertaken for this purpose, since 
the records the veteran's representative provided showed the 
veteran was assigned to this unit in Vietnam during this time 
frame.  (In a November 1997 statement, the veteran indicated, 
in part, that events that occurred while he was assigned to 
the "3rd Shore Party" brought on his PTSD.)  

Regarding the veteran's claim for hypertensive cardiovascular 
disease, since the available service medical records reflect 
instances of elevated blood pressure readings, together with 
instances where the veteran indicated he had a history of 
high or low blood pressure, and the post service records show 
that as of 1977, only 10 years after service, the veteran was 
a "known hypertensive," an examination of the veteran 
should be conducted to ascertain whether current hypertensive 
cardiovascular disease, may be considered to have had its 
onset during service.  

With respect to the claims concerning tobacco use and 
nicotine dependence, since there is the potential that 
additional service medical records could be obtained as a 
result of this remand, and as noted above, service medical 
records form the basis upon which rest all analyses of claims 
for service connection, these matters may not be finally 
adjudicated until it is certain all available service medical 
records are associated with this veteran's claims file.  

Under the circumstances described above, this case is 
remanded for the following:  

1.  Contact the Seattle, Washington, RO and request 
a search be made of the claims file of a veteran 
with the last name the same as the appellant's, and 
whose Social Security Number is the same as the 
appellant's, but for the last digit, for any 
service medical or personnel records of the 
appellant.  Any records belonging to the appellant 
should be associated with his claims file.  The 
appellant's Social Security Number may be found on 
the formal application for benefits, VA Form 21-
526, submitted by the appellant in November 1997.  
The communications between these RO's and the 
results of this search should be documented.  

2.  Records pertaining to the appellant from the 
Seattle, RO, should be reviewed for relevant 
information with respect to the issues on appeal 
and any indicated development should be 
accomplished.  As to the claim concerning PTSD in 
particular, the records should be reviewed to 
ascertain whether they corroborate any stressful 
event indicated as a cause of the veteran's PTSD.  
If this review does not result in an award of 
service connection for PTSD, the RO should contact 
the United States Marine Corps Historical Center, 
or other appropriate entity, and request copies of 
any available records as may describe the 
activities of the H&S Co. 3rd Shore Party Bn, 
during the veteran's service with that unit between 
November 1965 and December 1966, and in particular 
whether its members came under fire.  Any further 
development as may be indicated from the response 
received for the Marine Corps Historical Center, to 
include conducting any indicated examination of the 
veteran should be accomplished.  

3.  As to the particular claim concerning 
hypertensive cardiovascular disease, the veteran 
should be scheduled for an examination of his 
cardiovascular system, the purpose of which is to 
ascertain the nature and etiology of any current 
pertinent disability.  The claims file should be 
provided to the examiner for review, and as to any 
hypertensive cardiovascular disease found, the 
examiner should offer an opinion as to whether it 
is at least as likely as not the disability had its 
onset in service.  In this regard, the examiner 
should note the instances of elevated blood 
pressure recorded in the service medical records, 
and the notation in a 1977 record (the earliest 
post service medical record available) that the 
veteran was a known hypertensive.  

4.  Thereafter, the evidence should be reviewed, 
and a decision entered as to the veteran's claims 
for service connection for hypertensive 
cardiovascular disease, service connection for a 
heart disorder due to tobacco use in service, 
service connection for nicotine dependence, and 
service connection for PTSD.  If any decision 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case and given a reasonable 
opportunity to respond before the case is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


